EXHIBIT 10.11


NATIONAL INSTRUMENTS CORPORATION


RESTRICTED STOCK UNIT AWARD AGREEMENT
(NEWLY HIRED EMPLOYEE)

Grant Number: «RSU_Number»

        National Instruments Corporation (the “Company”) hereby grants you,
«First» «Middle» «Last» (the “Participant”), an award of restricted stock units
(“Restricted Stock Units”) under the National Instruments Corporation 2005
Incentive Plan (the “Plan”). Subject to the provisions of Appendix A (attached)
and of the Plan, the principal features of this Award are as follows:

Date of Grant: ______________
Number of Restricted Stock Units:
RSU_Shares
Vesting Commencement Date:
May 1, 200[__]
Vesting of Restricted Stock Units:
The Restricted Stock Units will vest according to the following schedule:

Subject to any accelerated vesting provisions in the Plan, the Restricted Stock
Units will vest as follows:

  Sixty percent (60%) of the Restricted Stock Units will vest on the third
anniversary of the Vesting Commencement Date and twenty percent (20%) of the
Restricted Stock Units will vest on each anniversary of the Vesting Commencement
Date thereafter, subject to Participant continuing to be an Employee through
such dates, and satisfying the Full-Time Employment Requirement for an Eligible
Vesting Year.


  Restricted Stock Units will not vest during any Eligible Vesting Year if for
six months or more during such Eligible Vesting Year (i) Participant is on a
Nonstatutory Leave of Absence, and/or (ii) Participant is not a Full-Time
Employee (the “Full-Time Employment Requirement”).


  In the event that Participant does not satisfy the Full-Time Employment
Requirement for an Eligible Vesting Year, the applicable vesting date(s)
pursuant to the foregoing paragraph will be extended an additional year for each
Eligible Vesting Year for which such requirement is not satisfied; provided,
however, that any Restricted Stock Units that fail to vest hereunder by the
fifteenth (15th) anniversary of the Vesting Commencement Date will not be
eligible to vest thereafter and will automatically be forfeited at no cost to
the Company and the Participant will have no further rights with respect
thereto.


  For these purposes, an “Eligible Vesting Year” means the period between May 1
through the following April 30 of each year from the Vesting Commencement Date
through the fifteenth (15th) anniversary of the Vesting Commencement Date.


  For these purposes, “Full-Time Employee” means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.


  For these purposes, “Nonstatutory Leave of Absence” means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law.


Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

IMPORTANT:

Your electronic acceptance indicates your agreement and understanding that this
Award of Restricted Stock Units is subject to all of the terms and conditions
contained in Appendix A and the Plan. Before you may electronically accept this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents required for acceptance, including, without limitation, the Restricted
Stock Unit Award Agreement and Appendix A thereto, the Plan, and, if applicable,
the Restricted Stock Unit Award Tax Provisions and the Data Privacy Consent
(collectively, the “Award Documents”) and review each. PLEASE BE SURE TO READ
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

        By clicking the “ACCEPT” button, you agree to the following:

        You acknowledge and agree that:

    (a)        you have been able to access and view the Award Documents and
understand that all rights and obligations with respect to this Award are set
forth in such documents;

    (b)        you agree to all terms and conditions contained in the Award
Documents;

    (c)        the Award Documents set forth the entire understanding between
the Company and you regarding this Award and your right to acquire Shares
thereunder;

    (d)        if you are employed in or are otherwise subject to taxation in
Finland, Norway, Switzerland or the United Kingdom on the date of this Award,
you have previously executed an Agreement for the Transfer of Employer’s Share
Award Tax Liability to the Employee, and you understand that this Award is
subject to the terms of the Agreement for the Transfer of Employer’s Share Award
Tax Liability; and

    (e)        you have previously executed an Employee Confidentiality
Agreement as consideration for this Award.

--------------------------------------------------------------------------------


APPENDIX A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS

    1.        Grant. The Company hereby grants to the Participant under the Plan
an Award for a number of Restricted Stock Units set forth in the Restricted
Stock Unit Agreement, subject to all of the terms and conditions of the
Restricted Stock Unit Agreement, including this Appendix A (collectively, the
“Award Agreement”), and the Plan.

    2.        Company’s Obligation to Pay. Each Restricted Stock Unit represents
the right to receive a Share on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3
and 4, the Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

    3.        Vesting Schedule. Except as provided in Sections 4 and 5, and
subject to Section 6, the Restricted Stock Units awarded by this Award Agreement
will vest in the Participant according to the vesting schedule set forth in the
Award Agreement. In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.

    4.        Acceleration of Vesting upon Death or Disability. In the event
Participant ceases to be an Employee as the result of Participant’s death or
“Disability” prior to the fifteenth (15th) anniversary of the Vesting
Commencement Date, 100% of the Restricted Stock Units that have not vested as of
such date will immediately vest. For these purposes, “Disability” will have the
meaning given to such term in the employment agreement between Participant and
the Company; provided, however, that if Participant has no employment agreement,
“Disability” will mean a total and permanent disability as defined in Section
22(e)(3) of the Code as determined by the Administrator and in accordance with
the Plan.

    5.        Administrator Discretion. The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

    6.        Forfeiture upon Termination of Continuous Service. If Participant
ceases to be an Employee for any or no reason other than death or Disability,
the then-unvested Restricted Stock Units (after taking into any accelerated
vesting that may occur as the result of any such termination) awarded by this
Award Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

    7.        Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3, 4 or 5 will be paid to the Participant (or in the
event of the Participant’s death, to his or her estate) in whole Shares, and no
fractional Shares shall be issued. As determined by the Administrator, any
fraction of a Share shall be paid in cash based on the Fair Market Value of a
Share.

--------------------------------------------------------------------------------

    8.        Payments after Death or Disability. Any distribution or delivery
to be made to the Participant under this Agreement will, if the Participant is
then deceased or Disabled, be made to the Participant’s legal representatives,
guardian, heirs, legatees or distributees, as applicable. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

    9.        Withholding of Taxes. Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
the Participant, unless and until satisfactory arrangements (as determined by
the Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable.

    10.        Rights as Stockholder. Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued (including in book entry), recorded on the records of the Company or its
transfer agents or registrars, and, if applicable, delivered to the Participant.

    11.        No Effect on Employment or Service. The Participant’s employment
or other service with the Company and its Subsidiaries is on an at-will basis
only. Accordingly, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.

    12.        Address for Notices. Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at 11500 N. Mopac
Expressway, Building A, Austin, Texas 78759, Attn: Stock Administrator, or at
such other address as the Company may hereafter designate in writing.

    13.        Grant is Not Transferable. Except to the limited extent provided
in Section 8, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

    14.        Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

    15.        Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

--------------------------------------------------------------------------------

    16.        Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

    17.        Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.